Citation Nr: 0310012
Decision Date: 01/28/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-09 322	)	DATE JAN 28, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for a seizure disorder, currently evaluated as 80 percent disabling.

2.  The propriety of the initial evaluation for depressive disorder, associated with seizure disorder, evaluated as 30 percent disabling from October 12, 2001.

3.  Entitlement to service connection for headaches, to include as secondary to a seizure disorder.

4.  Entitlement to service connection for fatigue, to include as secondary to a seizure disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney at Law


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to August 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) at Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and information needed to substantiate his claims, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2.  His current seizure disorder is manifested by the need for continuous medication and the occurrence of four major seizures during an eight-month period.  It is not manifested by the occurrence, on average, of one or more major seizures per month during a one-year period.

3.  His current depression has been appraised clinically with Global Assessment of Functioning Scale (GAF) scores that range from 55 to 65 and signify symptoms of mild-to-moderate severity and has been manifested by ongoing difficulty in establishing and maintaining effective work and social relationships.
 
4.  He has not been shown by competent, medical evidence to have a current headache disorder resulting from, or aggravated by, his service-connected seizure disorder or related to another incident of his active service.

5.  He has not been shown by competent, medical evidence to have a current fatigue disorder resulting from, or aggravated by, his service-connected seizure disorder or related to another incident of his active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 80 percent for a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 8910, 8911 (2002).

2.  The criteria for an evaluation of 50 percent for depressive disorder, associated with seizure disorder, have been met since the effective date of the grant of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Codes 9434, 9440 (2002).

3.  The veterans reported headaches were not incurred during, or as a result of, active service and are not proximately due to, or the result of, a service-connected disability.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2002).

4.  The veterans reported fatigue was not incurred during, or as a result of, active service and is not proximately due to, or the result of, a service-connected disability.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2002).


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), enacted November 9, 2000, contains extensive provisions potentially affecting the adjudication of claims pending before VA as of that date.

The statute significantly heightens what were VA's duties under former law to assist the claimant in development of evidence, and to provide the claimant with certain notices, pertinent to the claim, and it requires that these duties be fulfilled before the claim is adjudicated.  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the claimants representative, if any, of any information and any medical and lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must indicate which evidence the claimant is finally responsible for obtaining and which evidence VA will attempt to obtain on the claimants behalf.  Id.  Specific guidelines concerning the content of this notice are found in the implementing regulations.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and the implementing regulations require VA to make reasonable efforts to obtain records pertinent to the claim, and if the records cannot be secured, to so notify the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  The implementing regulation prescribes the content of the notice that VA must give to a claimant if it is unable to obtain the records in question.  See 38 C.F.R. § 3.159(e).

Furthermore, when the records in question are in the custody of a federal department or agency, the VCAA and the implementing regulations require VA to continue to try to obtain them until it has been successful unless it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  38 U.S.C. A. § 5103A; 38 C.F.R. § 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical examination or opinion when such is necessary to make a decision on a claim for compensation.  38 U.S.C.A. § 5103(A); see also 38 C.F.R. § 3.159(c)(4).

The Board finds that all notice and development required by the VCAA have been accomplished in the case of each of the claims presented on this appeal.

In the statement of the case that was issued in June 2002, the RO informed the veteran of the requirements of the VCAA and their relevance to his claims.  Additional information about the requirements of the VCAA was provided in the statement of the case issued in October 2002 concerning the evaluation of the veterans depression.  

In a letter dated in December 2001, the RO notified the veteran of the type of evidence that could substantiate each of his claims, advised him of VAs duty to make efforts to obtain such evidence on his behalf, and told him what information VA needed from him to carry out that duty.  The June and October 2002 statements of the case also advised the veteran of the type of evidence that could substantiate his claims and, in referring to the applicable provisions of the VCAA and its implementing regulations, outlined the respective responsibilities of VA and the veteran for obtaining the substantiating evidence.  Additional information concerning these matters was provided to the veteran in an October 2002 statement of the case granting service connection, and assigning an evaluation for, depression and in a June 2000 supplemental statement of the case concerning the evaluation of the veterans seizure disorder. 

Thus, the veteran has been provided the notices required by the VCAA.  Quartuccio.

The RO also has assisted the veteran by obtaining certain documentary evidence pertinent to his claims, apart from that which he or his representative has submitted himself.  All known and available service, private and VA medical records have been obtained and are associated with the claims file.  The veteran does not appear to contend any additional records pertinent to his claims remain outstanding, although in the notices referred to above, the RO has invited him to identify outstanding relevant medical evidence for it to attempt to obtain on his behalf.

In addition to securing documentary evidence, the RO provided the veteran with VA examinations in December 2001 and May 2002 (with a supplementary opinion provided in June 2002) during which were developed findings pertinent to the evaluation of his seizure disorder and depression.  Findings pertinent to his seizure disorder also were developed during a VA general medical examination conducted in May 2002.

The May 2002 VA general medical examination did not result in a diagnosis of headaches or fatigue.  However, no VA medical examination or opinion specifically addressing the headaches and fatigue reported by the veteran has been provided.  A VA record dated in January 2002 indicates that the veteran failed to report for five different examinations, including a neurological examination and an examination for chronic fatigue syndrome that were scheduled in connection with his claims for service connection for headaches and fatigue, respectively.  The veteran or his representative does not contend that he did not receive notice of these examinations or offer any other explanation for his failure to report for examination.  The RO in the March 2002 rating decision and the June 2002 statement of the case invited the veteran to make himself available for those examinations, but he has not indicated that he would do so.  Indeed, his representative argues in the substantive appeal document submitted in July 2002 that additional examinations are not necessary in view of the medical evidence already of record.  Under the circumstances, then, VA has no remaining duty to continue to offer the veteran medical examinations in connection with these claims.

The Board finds that VA has made the appropriate and legally required effort to develop the veterans claims concerning seizure disorder, depression, headaches, and fatigue, including providing the notice and assistance called for by the VCAA.  Thus, the Board will decide the claims on the basis of the record now standing on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ii.  Evaluations of seizure disorder and depression

a.  Principles of rating

In general, disability evaluations are assigned by applying a schedule of ratings, which represent, as far as can practicably be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155.  VA regulations require that, in evaluations of a given disability, that disability be viewed in relation to its whole recorded history.  See 38 C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face of the record indicates are potentially relevant to the claim for increased evaluation will be considered by the Board, whether explicitly raised in the record or not, unless their consideration would be arbitrary, capricious, or contrary to law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

In the rating of disabilities, it is not expected that all cases will show all the findings specified for a particular evaluation under a diagnostic code.  At the same time, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function are always to be expected.  See 38 C.F.R. § 4.21 (2002).  When there is a question as to which of two 
 evaluations shall be applied, the higher evaluation shall be assigned if the disability picture presented approximates the criteria for that rating more nearly than the criteria for the lower rating.  38 C.F.R. § 4.7 (2002).

The evaluation of the degree of disability takes into account competent lay evidence, when relevant.  Under the VCAA, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled data, a reasonable doubt arises regarding the degree of disability, such reasonable doubt must be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a claim for a greater evaluation of disability will be granted unless it is refuted by a preponderance of the evidence of record.  38 U.S.C.A. § 5107(b).

b.  Evaluation of seizure disorder

Background

His service medical and personnel records document a history of seizures beginning in March 1996.  At that time, while serving on board ship in the Navy, the veteran had a seizure.  He was admitted to the Naval Medical Center in Portsmouth, Virginia for treatment, where he received a diagnosis of [e]pilepsy, idiopathic, with no evidence of intracranial pathology.  He was discharged to limited duty.  Private hospital records and a subsequent report of the Medical Board, both dated in May 1996, state that he had three more seizures after the first one of March 1996.  
 His case was referred to the Central Physical Evaluation Board for a determination of fitness for duty, and he was discharged from service for reason of disability.

Service connection for a seizure disorder was granted with disability rating of 40 percent by rating decision dated in January 1997.

The current claim for an increased rating of the seizure disorder was submitted in October 2001.  The March 2002 rating decision on the claim increased the evaluation from 40 to 80 percent.

In connection with the claim, private and VA medical evidence was associated with the claims file.

The statement of M.P., who identified herself as a registered nurse and the veterans mother, was received in October 2001.  M.P. described the seizures that the veteran would have, characterizing them as grand mal seizures, without stating how frequently such seizures would occur.  Private medical records obtained from Richard R. Reiner, M.D., also were received.  These are dated between February and October 2001.  A statement by Dr. Reiner confirmed that the veterans seizure disorder required the continuous taking of medication (Depakote and Phenobarbital).  The records document that in February 2001, the veteran had a seizure for which he received emergency treatment; that in February 2001, his next previous seizure had occurred in July 2000; and that in March 2001, he had another seizure.

VA outpatient treatment records were obtained.  Records dated between April 2000 and December 2001 show that during a visit in September 2001, the veteran reported that he had had a seizure earlier in that month and had had four seizures since February 2001.  

A VA mental disorders examination was performed in December 2001.  (VA records reflect that the veteran failed to report for a VA neurological examination.)  
 The examination report indicates that the examiner reviewed the veterans history of seizures and concluded that the veteran did not describe any current or recent seizures.  The multiaxial assessment rendered by the examiner included an Axis III diagnosis of [s]eizure disorder of undetermined etiology, currently on medication, claiming no current or recent seizure activity.  In commentary, the examiner observed:  [The veteran] has a chronic and severe seizure disorder, which apparently has prohibited him from achieving social and occupational functioning.  His employment is quite limited because of his seizure disorder, and his social activities are quite limited due to his fear of having a seizure.

VA outpatient treatment records dated between April 2000 and December 2001 contain commentary by another VA physician about the severity of the veterans seizure disorder.  His report of a psychiatric consultation held in December 2001 shows that he assigned the veteran an Axis III diagnosis of [s]eizure disorder, grand mal type.  In a statement dated in April 2002, the physician observed that the veteran could not receive or hold a job because he still had active seizures and emotional problems requiring treatment.

A VA general medical examination performed in May 2002 resulted in a diagnosis of seizure disorder and included findings about the frequency of the veterans seizures.  The examination report indicates that the veteran said that he had had four to five seizures in 1997 and 1998, respectively, two to three seizures in 1998-99, two seizures in 2000, five seizures in 2001, and three seizures to date in 2002.  

A VA epilepsy examination also was performed in May 2002.  The examination report indicates that the veteran said that the two most prominent precipitants of his seizures were, in order of prominence, stress and lack of sleep.  It was observed that the veteran had had three seizures in 2002 to date.  The examiners diagnosis was seizure disorder.

 Rating

The March 2002 rating decision that he appeals granted the veterans claim in part by increasing the rating of seizure disorder from 40 to 80 percent.  However, absent any statement limiting his claim, a claimant is presumed to be seeking on appeal the maximum evaluation denominated by the rating schedule and other applicable law for the disability in concern.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Board will consider whether a rating of 100 percent is warranted for the veterans seizure disorder.

The 80 percent evaluation for seizure disorder was assigned by the RO under Diagnostic Code 8910, which concerns epilepsy, grand mal.  This provision directs that the disability be rated under the general rating formula for major seizures contained in Diagnostic Code 8911.  See 38 C.F.R. § 4.124a, Diagnostic Code 8910.  Rating provided by this general rating formula include 80 percent when there is an average of at least one major seizure in three months over the last year or more than ten minor seizures weekly and 100 percent when there is an average of at least one major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  

Specific documentation in this case indicates that the veteran had a seizure in July 2000, February 2001, March 2001, and September 2001.  However, the lay and medical evidence, when reasonable doubt is resolved in favor of the claim, see 38 C.F.R. § 4.3, supports the conclusion the veteran has had five seizures per year on average.  The question is whether the disability picture that emerges from these findings approximates the criteria for a 100 percent evaluation more closely than for an 80 percent evaluation under the general rating formula.  The veterans five seizures during a fourteen month period barely equals, but certainly does not exceed, the criterion for an 80 percent evaluation of at least one major seizure in a three month period within a year.  The veterans five seizures during a fourteen-month period may not be reasonably considered to approach the criterion for at least one major seizure per month within a year.  

Thus, the evidence weighs against the proposition that a 100 percent evaluation for the veterans seizure disorder is warranted. There is no reasonable doubt to be resolved in favor of granting the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (holding that the doctrine of reasonable doubt is inapplicable where the evidence preponderates against a claim).  Accordingly, a schedular rating exceeding 80 percent for a seizure disorder will be denied. 

In evaluating this claim, the Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4.  See Schafrath.  However, no other provision of the schedule for rating disabilities applies to epileptic seizures. 

Extraschedular evaluation

The Board has considered whether referral of this claim for consideration of an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also 38 C.F.R. § 4.124a, Diagnostic Code 8911 (instructions).  Referral for extraschedular evaluation, however, is based on a finding that the disability in concern presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2002). 

Here, the veteran has not asserted, and there is no evidence, that his seizure disorder has caused him to be hospitalized.  He has asserted, however, and medical opinion of record indicates that the disability has interfered with his work.  The schedular rating granted in this decision has taken this fact into account.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The industrial impairment arising from the veterans seizure disorder is not so exceptional or unusual as to fall outside that contemplated by regular schedular standards. 

Accordingly, the Board finds that the criteria for referral of the veterans seizure disorder for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Shipwash v. Brown, 8 Vet App 218, 227 (1995).

c.  Evaluation of depressive disorder, associated with seizure disorder

Background

The evaluation of depressive disorder, associated with seizure disorder, that the veteran appeals was assigned, in a rating decision dated in July 2002, in conjunction with a grant of service connection.  In such circumstances, the rating must address all evidence relevant to the nature and severity of disability from the effective date of service connection and, accordingly, might be comprised of separate, or staged, ratings based on the facts shown to exist during separate periods of time.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of service connection for the disability in concern on this appeal is October 12, 2001.

Private and VA medical evidence associated with the claims file bears upon the question of the severity of the veterans depression since October 12, 2001.

In connection with the claim for service connection for depression, a VA mental disorders examination was performed in December 2001.  The examination report describes the examiners clinical impressions of the veterans behavior and thought processes.  The veteran seemed anxious and appeared to be shaking (although the shaking was controlled).  He appeared well oriented and exhibited no abnormal thought processes: he denied harboring hallucinations, delusions, suicidal or homicidal ideations, or abnormal impulses.  He denied that his sleep was impaired.  He appeared to be of average intelligence, displayed intact insight and judgment, and betrayed no impulsive or ritualistic behaviors.  There was no indication that he had been having panic attacks.  

The veteran revealed that he had been having problems with work and with his social, including family, relationships.  He suggested to the examiner that his social and occupational activities were impaired by his seizure disorder.  He reported that he experienced episodes of depression occasionally during which his energy and motivation would diminish and he would gain weight.  He also reported that he had episodes of anxiety during which he had difficulty calming down.

The veteran told the examiner that he had worked until September 2001, when he and his brother got into a fight and the veteran was charged.  The veteran said that he did not carry on a normal social life because of his fear of having a seizure.  The veteran revealed that his intimate social and family relationships were troubled in that his brother was claiming to be the father of the child that the veteran had with his girlfriend.  

The conclusions reported by the examiner included the observation that the veterans social and occupational impairment was due mainly to his seizure disorder. The examiner delivered a multiaxial assessment that included an Axis I diagnosis of [d]ysthymic disorder, mild to moderate, recurrent and [a]nxiety disorder, chronic, mild to moderate, an Axis III diagnosis of [s]eizure disorder of undetermined etiology [as noted above], an Axis IV diagnosis citing inadequate interpersonal relationships, without social interests, currently unemployed, limited potential for social or occupational functioning as a result of seizures. and on Axis V, a GAF score of 65.  

VA outpatient treatment records dated between April 2000 and May 2002 document ongoing treatment for depression.  A December 2001 record, which noted diagnoses of adjustment reaction disorder and depression, shows that veteran was assigned a GAF score of 56 during that visit.   During the psychiatric consultation held in December 2001 that produced an Axis III diagnosis of [s]eizure disorder, grand mal type, the veteran received an Axis I diagnosis of depressive disorder and a GAF score, on Axis V, of 60.  February and March 2002 progress notes document a diagnosis of depression and the assignment of GAF scores of 60 and 55, respectively.  Notes prepared in April 2002 by the VA physician who conducted the psychiatric consultation in December 2001 assert that the veteran could not obtain or hold a job because of active seizures and emotional problems requiring treatment and state that his seizure disorder was aggravating his depression.  One of the notes documents the assignment of a GAF score of 55.

The report of the May 2002 VA general medical examination that resulted in a diagnosis of seizure disorder did not include findings about the veterans depression.  In a June 2002 supplement to the report of the May 2002 VA epilepsy examination, the examiner opined that the symptoms of depression and anxiety exhibited by the veteran were secondary to his medical condition of epilepsy.

Rating

The 30 percent evaluation for depression that the veteran appeals was assigned by the RO under Diagnostic Code 9433, which concerns dysthymic disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.  Dysthymic disorder in turn is rated under the general rating formula for mental disorders contained in Diagnostic Code 9440.  See 38 C.F.R. § 4.124a, Diagnostic Code 8910.  Ratings provided by this general rating formula include:  30 percent when the mental disorder is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks on no more than a weekly basis, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events); 50 percent when the mental disorder causes occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; and 70 percent when the mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.    38 C.F.R. § 4.130, Diagnostic Code 9440.

The record shows that the veteran has received a number of GAF scores during the course of psychiatric treatment and evaluation.  GAF scores are described in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV).  The Court has held that these represent a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness and may form, with other pertinent facts and findings documented in the record of a claim, the basis of an evaluation of the severity of PTSD.  Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

The medical evidence of record in this case shows that since October 12, 2001, the veterans GAF score has ranged from 55 to 65.  In these reports, the GAF score is accompanied by a diagnosis of depression.

In DSM-IV, a GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., no friends, unable to keep a job) and one between 61 and 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful personal relationships.  DSM-IV at 46-47.

Thus, the assessments of the veterans social, industrial, and psychological impairment as demonstrated by the GAF scores have pointed to a disability that is mildly or moderately severe.  Such was the conclusion of the provider of the VA examination of December 2001 in stating a diagnosis of [d]ysthymic disorder, mild to moderate.  Assessments rendered during examination or consultation have identified some of the criteria contemplated by a 50 percent evaluation under the general rating formula for mental disorders.  These assessments describe difficulty in establishing and maintaining effective work and social relationships (a factor contemplated by the 50 percent rating) as opposed to merely occupational and social impairment with occasional decrease in work efficiency (a factor contemplated by the 30 percent rating).  

The issue is whether the medical evidence of record - - there is no lay evidence that goes to the issue - - supports the conclusion that the social and industrial impairment that has been identified in this case since October 12, 2001 and supports an evaluation of 50 percent under general rating formula for mental disorders is attributable to depression or, on the other hand, should be associated with the veterans seizure disorder alone.  Some of the medical evidence of record - - most notably, the VA examination report of December 2001 - - emphasizes the role that his seizure disorder has played in bringing about the social and industrial impairment manifested by the veteran.  However, other medical opinion of record - -the medical opinions documented in the April 2002 VA physicians note and the June 2002 supplement to the May 2002 VA examination report - - indicate that the veterans seizure disorder and depression are intertwined, the latter being secondary to the former.  The VA physicians note of April 2002 explicitly states that the cause of the social and industrial impairment experienced by the veteran is both his emotional problems and his seizure disorder.  Notes prepared in April 2002 by the VA physician who conducted the psychiatric consultation in December 2001 assert that the veteran could not obtain or hold a job because of both active seizures and emotional problems requiring treatment and state that his seizure disorder was aggravating his depression.  In addition, the record contains no medical opinion distinguishing the impairment brought about by seizure disorder and from that brought about by depression.  The Board notes that the evaluation of seizure disorder that has been assigned in this case is based upon disability manifestations that are entirely different from those referred to by the general rating formula for mental disorders.  See 38 C.F.R. § 4.14.  

The evidence on the issue whether the social and industrial impairment that the veteran has exhibited since October 12, 2001 may be attributed to his depression is in approximate equipoise, and the legal rule against the assignment of multiple evaluations for the same disability manifestations does not obtain in this instance.  See id.  Therefore, the reasonable doubt arising from the evidence must be resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Accordingly, the Board concludes that the industrial and social impairment identified by the medical opinions in this case represents a disability that is 50 percent disabling and results from the veterans depression.  38 C.F.R. § 4.7.

On the other hand, a rating in excess of 50 percent may not be assigned in this case.  Evaluations in this case have identified little or none of the symptomatology--to include deficiencies in judgment and thinking, spatial disorientation, speech that is illogical, irrelevant, or obscure, near-continuous panic or depression, all of which have been noted to be absent--or the industrial and social impairment resulting from such factors which would warrant the assignment of a 70 percent rating under the general rating formula for mental disorders.

Thus, a 50 percent disability rating represents the proper evaluation of the veterans depression from October 12, 2001.  A schedular evaluation in excess of 50 percent is not available under applicable provisions of the rating schedule.

Extraschedular evaluation

The Board has considered whether referral of this claim for consideration of an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(b)(1).  See Floyd, 9 Vet. App. at 95.  Referral for extraschedular evaluation, however, is based on a finding that the disability in concern presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Here, the veteran has not asserted, and there is no evidence, that his depression has caused him to be hospitalized, but medical opinion of record indicates that the disability has interfered with his work.  However, the schedular rating granted in this decision has taken this fact into account.  See Van Hoose, 4 Vet. App. at 363.  The industrial impairment arising from the veterans depression is not so exceptional or unusual as to fall outside that contemplated by regular schedular standards. 

Accordingly, the Board finds that the criteria for referral of the veterans depression for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Shipwash, 8 Vet App at 227.

iii.  Service connection for headaches and fatigue

b.  Principles of service connection

In general, service connection may be awarded when a veteran has a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed initially after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Service connection may be granted when the evidence shows that a veteran developed a chronic disease during service and manifests the same after service.  In such a case, the post-service condition will be service connected however remote from the time of service unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity at some later date.  Rather, for a showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time that the veteran had the disease, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, a veterans disability may be service connected on the basis of continuity of symptomatology beginning during service.  Service connection can be granted for a veterans disability where the presence of a disorder or symptoms thereof has been noted during service (or an applicable post-service presumptive period), the symptomatology associated with that disorder is manifested with continuity after service, and competent evidence relates the present condition to that post-service symptomatology or an in-service injury.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection also may be granted for a disability shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (known as the United States court of Veterans Appeals prior to March 1, 1999) has interpreted § 3.310(a) as providing for service connection where the current disability was either caused or, if not caused, aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In every case, however, [a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus, or causal relationship, between the in-service injury or disease and the current disability--must be found separately and established by competent evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Lay evidence is competent to establish a proposition that is factual in nature, such as whether an incident or injury occurred during service.  Id.  Generally, too, a lay person is considered competent to supply evidence merely descriptive of his own or anothers symptoms.  Id.  However, when a medical question is presented, such as the diagnosis of symptoms or the etiology of a current disorder, then evidence proceeding from a medical, rather than a lay, source is required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to diagnose a current disability or opine as to its etiology).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2002).  Thus, a claim for VA benefits will be granted unless a preponderance of the evidence of record weighs against it.  38 U.S.C.A. § 5107(b).

c.  Headaches and fatigue

The veteran maintains that he has headaches and fatigue with his service-connected seizure disorder.  Thus, his claim is that these disorders are proximately due to or the result of - - that is, secondary to - -  his seizure disorder.  See 38 C.F.R. § 3.310(a).  In reviewing his service connection claims, however, the Board will consider whether direct or secondary service connection is warranted by the evidence of record.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  As the Board has discussed above, the service connection claims will be rated on the basis of the evidence currently of record even though, because of the failure of the veteran to report for VA examinations, medical evidence pertinent to the claims that might have been developed was not.

His service medical records do not show that the veteran was diagnosed with, or treated for, headaches or fatigue during his active service.

The veteran maintains that he does suffer from headaches and extreme fatigue, however, as concomitant to the grand mal seizures that he first exhibited during service.  He has caused to be submitted the October 2001 statement of M.P., who identifies herself as a registered nurse and his mother, asserting that he has reported experiencing extreme fatigue and/or headaches just before having a seizure.  It is stated in the report of the VA mental disorders examination performed in December 2001 that the veteran said that severe headaches preceded the seizures that he had during service.  

No other post-service medical documentation contained in the claims file documents that the veteran suffers from headaches or fatigue.  VA outpatient treatment records dated from May 2001 to May 2002 do not reflect that the veteran was seen for either of these conditions.  

The Board finds that there is insufficient evidence to support either service connection claim.

While there is no medical documentation prepared during service that the veteran was having headaches or fatigue, such evidence is not necessary to support a claim that is based on the theory that a disability is proximately due to or the result of another, service-connected disability.

What is required, regardless of the theory on which the service connection claim is based, is competent evidence that the veteran currently has the disability claimed. The record in this case contains no documentation showing that the veteran has received a medical diagnosis of headaches or fatigue.  The United States Court of Appeals for the Federal Circuit has held that VA may reasonably interpret the statutes providing for payment of compensation for service-connected disability as containing a requirement that a disability be present at the time of the claim for benefits (or other potential effective date of grant) as opposed to merely indicated during service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C.A. § 1131); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Thus, if the record lacks competent evidence showing that the veteran has the disability for which benefits are sought, a claim of entitlement to service connection for that disability will be denied.  Caluza; Rabideau; Watson.  

Although the veteran has offered competent evidence of symptoms - - headaches  and fatigue- - that he experiences with grand mal seizures, he is not a competent to provide a medical diagnosis of any separate disorder from which those symptoms might proceed.  Grottveit.  The October 2001 statement of M.P. does not purport to state a medical diagnosis of headaches or fatigue but rather, is concerned with pre-seizure symptoms as described to M.P. by the veteran.  Medical evidence showing that the veteran currently has disabilities represented by fatigue and headaches is not of record.  On this ground alone, each of the service-connected claims must be denied.  The Board must conclude that any currently existing headaches and fatigue are manifestations or symptoms of the service-connected seizure disorder, rather than separately diagnosed disabilities for which service connection may be granted.

In addition, however, the record contains no opinion by a health care provider that headaches or fatigue experienced by the veteran arise from the seizure disorder or some other incident of his active service or have been aggravated by the seizure disorder.  The statement by M.P., although she appears to be a registered nurse, does not amount to an analysis of the etiology of the claimed headaches or fatigue but rather, amounts to a transcription of the account given by the veteran himself.  As such, the statement does not represent competent evidence of the etiology of the claimed headache and fatigue disabilities.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Thus, the preponderance of the competent evidence demonstrates that the veteran does not have current disabilities signified by headaches and fatigue that are in turn proximately result from or are due to his service-connected seizure disorder or are related to any other incident of his active service.  38 U.S.C.A. § 5107(b).  Therefore, the claims of entitlement to service connection for headaches and fatigue will be denied.

As the preponderance of the evidence is against them, the doctrine of reasonable doubt does not apply to these claims.  See Ortiz, 274 F.3d 1361.


ORDER

An evaluation greater than 80 percent for a seizure disorder is denied.

A 50 percent evaluation for depressive disorder, associated with seizure disorder, is granted effective from October 12, 2001, subject to controlling regulations applicable to the payment of monetary benefits.

The claim of entitlement to service connection for headaches, to include as secondary to a seizure disorder, is denied.

The claim of entitlement to service connection for fatigue, to include as secondary to a seizure disorder, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
